UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6789



JOSEPH FREDERICK MOORE,

                                           Petitioner - Appellant,

          versus


H. R. POWELL, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-595)


Submitted:   October 29, 1999          Decided:     December 17, 1999


Before NIEMEYER, Circuit Judge, and BUTZNER and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Frederick Moore, Appellant Pro Se. Leah Ann Darron, Assis-
tant Attorney General, Richmond, Virginia; Richard Cullen, MCGUIRE,
WOODS, BATTLE & BOOTHE, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Frederick Moore, a Virginia inmate, appeals from the

district court's order denying his motion to reopen the proceedings

relating to his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1999).   The district court dismissed the motion as frivo-

lous.   Although Moore styled his motion as one to reopen § 2254

proceedings, there is no provision in the Federal Rules of Civil

Procedure or the Rules Governing § 2254 Cases for such a motion.

To the extent that the motion to reopen may be construed as one

filed under Fed. R. Civ. P. 60(b), we have reviewed the record and

have considered Moore's claims on appeal and find no abuse of

discretion in the district court's denial of relief. See Heyman v.

M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir. 1997) (stating standard

of review for Rule 60(b) motion).     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2